DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 20, 2022 is acknowledged.  Claims 1-19 and 35-40 are pending in the application.  Claims 20-34 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities: 
 In claim 19 at line 2 after “to” and before “6”, it is suggested to amend “claims” to “claim” to remove the “s”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites “wherein the oat base or oat drink is a deamidated oat base or oat drink”, and this claim depends upon independent claim 6.  Since claim 6 recites “providing a deamidated oat base or oat drink” in step a (line 2), it is unclear how claim 7 further limits claim 6.  Applicant is reminded one or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 19, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”).
With respect to claim 1, Brown teaches producing non-dairy yogurt, cheese, and other replicas of cultured dairy consumable products (Abstract; and paragraphs [0054], [00113], and [00127]).
 Regarding the limitation of providing a mixture of deamidated oat base and vegetable protein isolate as recited in claim 1, Brown teaches providing a mixture non-dairy milk (plant derived) and isolated plant proteins (paragraphs [0004], [0011], [0012], [0031], [0052], [0054], [0071], and [00113]).
However, Brown does not expressly disclose the non-dairy milk is a deamidated oat base.
Triantafyllou relates to a deamidated oat base which may be used as a milk substitute or a food additive (Abstract; P1, L5-7; P3, L9-10; and P6, L21-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Triantafyllou, to select a deamidated oat base in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing organoleptically desirable gelled consumable products.  One of ordinary skill in the art would have been motivated to do so because Triantafyllou and Brown similarly teach utilizing plant-derived milks for the production of foodstuff, Triantafyllou teaches the oat base has improved protein content and organoleptic properties and may be used as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as cereals (paragraphs [0052] and [0054]), and the simple selection of a particular non-dairy milk is a matter of choice.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of adding transglutaminase to the mixture and crosslinking of glutamine and lysine units of the protein isolate using the transglutaminase as recited in claim 1, modified Brown teaches inducing the mixture to form an elastic gel by enzymatic cross-linking of the proteins, transglutaminase is the cross-linking enzyme added to the mixture, and protein crosslinks are formed between glutamine and lysine side chains of respective protein constituents (Abstract; paragraphs [0012], [0018], [0046], [0084], [0085], [0087], [0092], and [00127]). 

With respect to claim 2, modified Brown is relied upon for the teaching of the process of claim 1 and has been addressed above.
Regarding the limitation of wherein the mixture is heated to a temperature of 80⁰C or more prior to adding the transglutaminase as recited in claim 2, Brown teaches the mixture is first heated to 80-85, 90-95, or 95-100 °C and then treated with transglutaminase (paragraphs [0093], [00230], and [00245]).

With respect to claim 5, modified Brown is relied upon for the teaching of the process of claim 1 and has been addressed above.
Regarding the limitation of comprising, prior to the cross-linking using transglutaminase, adjusting and/or holding the mixture at a pH substantially higher than that of the isoelectric point of the vegetable protein isolate as recited in claim 5, Brown teaches the pH of the non-dairy (plant-derived) milk was adjusted to 7-7.4 and the pH of the solution comprising transglutaminase had a pH of 7 (paragraphs [0075], [0094], [00231]-[00235] and [00240]-[00241]).

With respect to claim 19 and regarding the limitation of an oat base or oat drink obtained by a process according to claim 6, it is unclear exactly how the process steps of claim 6 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Brown teaches producing non-dairy yogurt, cheese, and other replicas of cultured dairy consumable products by obtaining a non-dairy milk (plant-derived) (step a), obtaining plant protein isolates (step b), combining isolated proteins with non-dairy milk (step c), heating the combination to 80-85, 90-95, or 95-100 °C for about 5, 6, 7, 8, 9, or 10 minutes (step d) followed by cooling (step e), and treating the combination with transglutaminase and incubating at a temperature of about 95⁰F (35⁰C), 100⁰F (38⁰C), 105⁰F (40.5⁰C), 110⁰F (43⁰C), 115⁰F (46⁰C), 120⁰F (49⁰C), or 125⁰F (52⁰C) overnight to form an elastic gel (step f).  Brown also teaches the products may be made without the addition of proteases (Abstract; paragraphs [0004], [0011], [0012], [0018], [0023], [0031], [0046], [0052], [0054], [0071], [0084]-[0087], [0092], [0093], [00113], [00127], [00147], [00148], [00230], and [00245]-[00253]).
However, Brown does not expressly disclose the non-dairy milk is an oat base or oat drink.
Triantafyllou relates to a deamidated  oat base or oat drink which may be used as a milk substitute or a food additive (Abstract; P1, L5-7; P3, L9-10; and P6, L21-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Triantafyllou, to select a deamidated oat base or deamidated oat drink in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing organoleptically desirable gelled consumable products.  One of ordinary skill in the art would have been motivated to do so because Triantafyllou and Brown similarly teach utilizing plant-derived milks for the production of foodstuff, Triantafyllou teaches the oat base or oat drink has improved protein content and organoleptic properties and may be used as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as cereals (paragraphs [0052] and [0054]), and the simple selection of a particular non-dairy milk is a matter of choice.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Brown in view of Triantafyllou, as discussed above, teaches a food product and its method of preparation that are substantially similar to the presently claimed invention.  Since the oat base or oat drink of enhanced viscosity as recited in claim 19 is the same as the gelled consumable product disclosed by modified Brown, as set forth above, the claim is unpatentable even though the gelled consumable product of modified Brown was made by a slightly different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, the process steps as recited in claim 6 (steps g and h) do not appear to produce a materially different product from the prior art.

With respect to claim 36, modified Brown is relied upon for the teaching of the process of claim 1 and has been addressed above.
Regarding the limitation of further comprising fermenting the mixture of deamidated oat base and vegetable protein isolate as recited in claim 36, Brown teaches the process may include fermentation (paragraphs [0023] and [00110]).

With respect to claim 37, modified Brown is relied upon for the teaching of the process of claim 36 and has been addressed above.
Regarding the limitation of wherein the fermenting and crosslinking are performed simultaneously as recited in claim 37, Brown teaches the starter culture was added concomitantly with transglutaminase to ferment the mixture (paragraphs [00230] and [00245]).

With respect to claim 38, modified Brown is relied upon for the teaching of the process of claim 36 and has been addressed above.
Regarding the limitation of wherein the fermenting and crosslinking are performed consecutively as recited in claim 38, Brown teaches the process may include fermentation from a starter culture.  The starter culture is added to the mixture and held, and then the transglutaminase is added (paragraphs [0002], [0023], [00110], [00169], [00172], [00197], [00200], [00215], [00218] and [00245]).

With respect to claim 39, modified Brown is relied upon for the teaching of the process of claim 1 and has been addressed above.
Regarding the limitation of wherein the protein isolate is pea protein isolate as recited in claim 39, Brown teaches the isolated plant protein may be a pea protein isolates (paragraphs [0012], [0071], and [00231]-[00239]).
Regarding the limitation of further comprising heat-treating the mixture of deamidated oat base and vegetable protein isolate prior to adding transglutaminase to the mixture as recited in claim 39, Brown teaches the mixture was heated and then treated with transglutaminase (paragraphs [0093], [00230], and [00245]).

With respect to claim 40, modified Brown is relied upon for the teaching of the process of claim 37 and has been addressed above.
Regarding the limitation of wherein the protein isolate is pea protein isolate as recited in claim 40, Brown teaches the isolated plant protein may be a pea protein isolates (paragraphs [0012], [0071], and [00231]-[00239]).
Regarding the limitation of wherein the mixture of deamidated oat base and vegetable protein isolate is not heat-treated prior to adding transglutaminase to the mixture as recited in claim 40, Brown teaches the mixture was treated with transglutaminase without prior heat treatment (paragraphs [00230 and [00245]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”) as applied to claim 1 above, and in further view of Chajuss US 5210184 (hereinafter “Chajuss”). 
With respect to claim 3, modified Brown is relied upon for the teaching of the process of claim 1 and has been addressed above.
Regarding the limitation of wherein the vegetable protein isolate comprises denatured vegetable protein as recited in claim 3, modified Brown does not expressly disclose this limitation.
Chajuss teaches denatured vegetable protein isolates that may be derived from vegetable sources such as lentils and peas.  The denatured vegetable protein isolates form products having a firm consistency upon heating and cooling, and this is a desired characteristic in food products (Abstract; C1, L30-33; C2, L29-36; C3, L19-25; and C4, L11-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Chajuss, to select a denatured plant protein in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing gelled consumable products of desirable texture and consistency.  One of ordinary skill in the art would have been motivated to do so because Chajuss and Brown similarly teach utilizing vegetable protein isolates in food preparations as well as heating and cooling the proteins to form products (Brown: paragraphs [00252]-[00253]), Chajuss teaches the denatured vegetable proteins form very viscous products and have higher viscosity “body” forming capacity (C4, L46-52; and C5, L1-21), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0012], [0054], [0071], [00231]-[00239]), and the simple selection of the particular plant protein material is a matter of choice.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 4, modified Brown is relied upon for the teaching of the process of claim 3 and has been addressed above.
Regarding the limitation of wherein the vegetable protein isolate comprises pea protein isolate, potato protein isolate, faba bean protein isolate, chickpea protein isolate, lentil protein isolate as recited in claim 4, modified Brown teaches this limitation since Chajuss, as discussed above, is relied upon for the teaching of the denatured vegetable protein and also teaches the denatured vegetable protein isolates may be derived from vegetable sources such as lentils and peas (Abstract; and C4, L11-22).

Claims 6-8, 10-19, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”) and Motoki et al. JP 59-059151 (hereinafter “Motoki”) (refer to the corresponding Machine Translation).
With respect to claims 6 and 7, Brown teaches producing non-dairy replicas of consumable products (Abstract; and paragraphs [0004], [0011], [0054], [00113], and [00127]).
 Regarding the limitation of providing a deamidated oat base or oat drink optionally comprising a viscosity promoting agent as recited in step a of claim 6 and the limitation of wherein the oat base or oat drink is a deamidated oat base or oat drink as recited in claim 7, Brown teaches providing a non-dairy milk (plant derived) (paragraphs [0004], [0011], [0012], [0052], and [0054]). 
However, Brown does not expressly disclose the non-dairy milk is a deamidated oat base or oat drink as recited in claims 6 and 7.
Triantafyllou relates to a deamidated oat base which may be used as a milk substitute or a food additive (Abstract; P1, L5-7; P3, L9-10; and P6, L21-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Triantafyllou, to select a deamidated oat base in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing organoleptically desirable consumable products.  One of ordinary skill in the art would have been motivated to do so because Triantafyllou and Brown similarly teach utilizing plant-derived milks for the production of foodstuff, Triantafyllou teaches the oat base has improved protein content and organoleptic properties and may be used as a starting material for production of a food (P2, L25-30; P4, L3-8; and P6, L27-30), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability and the non-dairy milk may be supplied from plant seeds such as cereals (paragraphs [0052] and [0054]), and the simple selection of a particular non-dairy milk is a matter of choice.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of providing native vegetable protein isolate and/or denatured vegetable protein isolate as recited in step b of claim 6, Brown teaches providing isolated plant proteins (paragraphs [0012], [0031], [0071], and [00113]).
Regarding the limitation of combining the oat base or oat drink and the native vegetable protein isolate and/or denatured vegetable protein isolate as recited in step c of claim 6, modified Brown teaches mixing the isolated plant proteins and the non-dairy milk (plant derived) (paragraphs [0071], [00113], and [0230]).
Regarding the limitation of heating the combination of the oat base or oat drink and the native vegetable protein isolate and/or denatured vegetable protein isolate to a temperature of 80⁰C or higher and keeping it at this temperature for from 5 min to 60 min to form a combination of oat base or oat drink and heat-treated vegetable protein isolate as recited in step d of claim 6, modified Brown teaches heating the combination to 80-85°C, 90-95°C, or 95-100°C for about 5, 6, 7, 8, 9, or 10 minutes (paragraphs [0093], [00148], [00230], and [00245]-[00253]).
Regarding the limitation of bringing the combination of oat base or oat drink and heat-treated vegetable protein isolate to a temperature of from 35°C to 65°C as recited in step e of claim 6, modified Brown teaches cooling to 35-40°C, 40-45°C, 45-50°C, 50-55°C, 55-60°C, or 60-65°C (paragraphs [0093], [00148], [00230], and [00245]-[00253]).
Regarding the limitation of adding an amount of transglutaminase sufficient for protein cross-linking to the combination of oat base or oat drink and heat-treated vegetable protein isolate while keeping the transglutaminase and the combination of oat base or oat drink and heat-treated vegetable protein isolate at said temperature of from 35 °C to 65 °C for a time required to increase viscosity by a factor of 2 or more to form a viscosity enhanced oat base or oat drink as recited in step f of claim 6, modified Brown teaches inducing the mixture to form an elastic gel by enzymatic cross-linking of the proteins, transglutaminase is the cross-linking enzyme added to the mixture, between 0.1 and 20 units (U) of transglutaminase is added per 1 mL of the non-dairy milk, incubating the transglutaminase treated mixture overnight at a temperature of about 95⁰F (35⁰C), 100⁰F (38⁰C), 105⁰F (40.5⁰C), 110⁰F (43⁰C), 115⁰F (46⁰C), 120⁰F (49⁰C), or 125⁰F (52⁰C), and protein crosslinks are formed between glutamine and lysine side chains of respective protein constituents (Abstract; paragraphs [0012], [0018], [0084]-[0087], [0092], [0093], [00230], and [00245]-[00253]).
Modified Brown does not expressly disclose the viscosity is increased by a factor of 2 or more.  Absent any clear and convincing evidence to the contrary, the increased viscosity by a factor of 2 or more would naturally occur from said process in step f since modified Brown positively recites all of the limitations in step f, Brown teaches inducing the mixture to form an elastic gel by enzymatic cross-linking of the proteins, treating the mixture with transglutaminase (cross-linking protein) promotes gelling, and incubating the transglutaminase treated mixture overnight to form an elastic gel (paragraphs [0012], [0046], [0093],  [00110], [00230], and [00245]-[00253]), and increasing the viscosity by a factor of 2 or more is an intended result of the claimed process in step f.
Regarding the limitation of inactivating transglutaminase by heating the viscosity enhanced oat base or oat drink to a temperature of 80⁰C or more as recited in step g of claim 6 and the limitation of cooling the viscosity enhanced oat base or oat drink to one of:  room temperature or below or a temperature suitable for further processing as recited in step h of claim 6, modified Brown does not expressly disclose these limitations.
Motoki relates to the preparation of gel-like foods, such as cheeses and yogurts, by adding transglutaminase enzyme to a slurry of protein material (vegetable milk).  The enzyme maybe deactivated by heating the slurry to 50⁰C or higher, such as 90⁰C or higher, and cooling, such as to 15⁰C or 40⁰C for further processing (P2, Overview; P3, Detailed description of the Invention; P4, top; P5, top; P6, Example 3;  P7, Example 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Motoki, to select a heating step to deactivate the transglutaminase and cooling step in the method of modified Brown with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Motoki and Brown similarly teach preparing gel foodstuff by treating vegetable milks with transglutaminase, Motoki teaches the enzyme can be deactivated gradually at room temperature or quickly with heat treatment (P5, top), and it would amount to nothing more than use of known steps for their intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.
Regarding the limitation of with the proviso that protease activity is excluded from the process as recited in claim 6, modified Brown teaches the product can be prepared without the addition of proteases (paragraph [0023]).

With respect to claim 8, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of wherein the native vegetable protein isolate and/or denatured vegetable protein isolate comprises pea protein isolate as recited in claim 8, Brown teaches the isolated plant protein may be a pea protein isolates (paragraphs [0012], [0071], and [00231]-[00239]).

With respect to claim 10, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of wherein the native vegetable protein isolate and/or denatured vegetable protein isolate is added in an amount so as to raise the total protein content of the oat base or oat drink to 2% by weight or more as recited in claim 10, Brown teaches the gelled product has between 10% and 40% proteins from one or more non-dairy sources (paragraphs [0012] and [0021]).

With respect to claim 11, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of wherein the oat base or oat drink has a dry matter content of from 8 to 15% by weight as recited in claim 11, Brown teaches the product comprises less than 20% insoluble solids (paragraph [0020]) and encompasses the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claims 12 and 35, modified Brown is relied upon for the teaching of the process of claim 11 and has been addressed above.
Regarding the limitation of wherein the oat base or oat drink dry matter comprises from 10% to 50% by weight of maltose or a mixture of maltose and glucose as recited in claim 12 or wherein the oat base or oat drink dry matter comprises from 30% to 80% by weight of maltodextrin as recited in claim 35, modified Brown does not expressly disclose these limitations.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of maltose, glucose, and maltodextrin present in the product of modified Brown through routine experimentation to obtain an organoleptically desirable gelled consumable product.  One of ordinary skill in the art would have been motivated to do so because Brown teaches the composition may comprise glucose and/or maltose which may be part of the non-dairy milk or added to the composition, the non-dairy milk may comprise less than 30% polysaccharides (which includes maltodextrin), and the quantity can be adjusted (paragraphs [0017], [0073], [00114], and [00115]).  Brown also teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraph [0054]). Further, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 13, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of wherein the heating the combination of the oat base or oat drink and the native vegetable protein isolate and/or denatured vegetable protein isolate is from 10 min to 30 min, at a temperature from 80⁰C to 95⁰C as recited in claim 13, Brown teaches heating the combination to 80-85 or 90-95°C for about 10 minutes  (paragraphs [0093]), and the ranges of Brown fall within the presently claimed ranges.

With respect to claims 14, 15, and 16, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of wherein the oat base or oat drink has a viscosity of 2000 Pa∙s or more, 5000 Pa∙s or more, or 10000 Pa∙s or more as recited in claim 14, wherein the oat base or oat drink has an elastic modulus of 100 Pa to 500 Pa as recited in claim 15, and wherein the oat base or oat drink has a yield point greater by factor of 1.5 or 2 or more than the yield point of a corresponding non-enhanced oat base or oat drink as recited in claim 16, modified Brown does not expressly disclose these limitation.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity, elastic modulus, and yield point in the gelled consumable product of modified Brown through routine experimentation to obtain an organoleptically desirable gelled foodstuff.  One of ordinary skill in the art would have been motivated to do so because the viscosity, elastic modulus, and yield point of a food product are variables that can be modified by adjusting the processing parameters of the method (e.g., heat treatment duration, duration of transglutaminase treatment, etc.), the claimed method has been shown to be obvious in view of modified Brown, and Brown teaches preparing an elastic gel that has essential physical characteristics that are comparable to dairy products, such as consistency, hardness, cohesiveness, brittleness, chewiness, gumminess, viscosity, elasticity, and adhesiveness and may be modified to have an appropriate or appealing consistency, and ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0046], [0054], [00121], [00127], [00246]-[00253]).  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 17, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of wherein the viscosity promoting agent is calcium carbonate as recited in claim 17, modified Brown is silent with respect to calcium carbonate or the presence of a viscosity promoting agent, which is an optional component of the claimed invention.  

With respect to claim 18, modified Brown is relied upon for the teaching of the process of claim 6 and has been addressed above.
Regarding the limitation of comprising, prior to and/or during cross-linking using transglutaminase, adjusting and/or holding the transglutaminase and the combination of oat base or oat drink and heat-treated vegetable protein isolate at a pH substantially higher than that of the isoelectric point of the native vegetable protein isolate and/or denatured vegetable protein isolate as recited in claim 18, Brown teaches the pH of the non-dairy milk was adjusted to 7-7.4 and the pH of the solution comprising transglutaminase had a pH of 7 (paragraphs [0075], [0094], [00231]-[00235] and [00240]-[00241]).

With respect to claim 19 and regarding the limitation of an oat base or oat drink obtained by a process according to claim 6, it is unclear exactly how the process steps of claim 6 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the tentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
As discussed above, Brown in view of Triantafyllou and Motoki is relied upon for the teaching of the process of claim 6.  Additionally, modified Brown, as addressed above, teaches a food product that is substantially similar to the product of claim 19.  Since the oat base or oat drink of enhanced viscosity as recited in claim 19 is the same as the gelled consumable product disclosed by modified Brown, as set forth above, the claim is unpatentable.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, the process steps as recited in claim 6 do not appear to produce a materially different product from the prior art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. WO 2013010037 (hereinafter “Brown”) in view of Triantafyllou WO 2014123466 (hereinafter “Triantafyllou”) and Motoki et al. JP 59-059151 (hereinafter “Motoki”) (refer to the corresponding Machine Translation) as applied to claim 6 above, and in further view of Chajuss US 5210184 (hereinafter “Chajuss”). 
With respect to claim 9, modified Brown is relied upon for the teaching of the process of claim 8 and has been addressed above.
Regarding the limitation of wherein the pea protein isolate comprises denatured pea protein isolate as recited in claim 9, modified Brown does not expressly disclose this limitation.
Chajuss teaches denatured vegetable protein isolates that may be derived from vegetable sources such as lentils and peas.  The denatured vegetable protein isolates form products having a firm consistency upon heating and cooling, and this is a desired characteristic in food products (Abstract; C1, L30-33; C2, L29-36; C3, L19-25; and C4, L11-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Chajuss, to select a denatured plant protein in the process of Brown based in its suitability for its intended purpose with the expectation of successfully preparing gelled consumable products of desirable texture and consistency.  One of ordinary skill in the art would have been motivated to do so because Chajuss and Brown similarly teach utilizing vegetable protein isolates in food preparations as well as heating and cooling the proteins to form products (Brown: paragraphs [00252]-[00253]), Chajuss teaches the denatured vegetable proteins form very viscous products and have higher viscosity “body” forming capacity (C4, L46-52; and C5, L1-21), Brown teaches ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0012], [0054], [0071], [00231]-[00239]), and the simple selection of the particular plant protein material is a matter of choice.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s arguments filed July 20, 2022 have been fully considered, but they are unpersuasive.
Applicant argues the reference cited by the FOA as the closest prior art, Brown, neither discloses nor suggests the deamidated oat base used in the presently claimed invention. As shown by the data in the application as originally filed, an unexpected improvement in viscosity was observed when such a deamidated oat base is used in connection with the claimed process for producing a non-dairy food product as compared to the non- deamidated oats used in the Brown reference.  As shown in the table, crosslinking combinations of deamidated oat drink and pea protein isolate with transglutaminase resulted in significantly improved viscosity and elastic modulus compared to the non-deamidated oat drink of Brown, in both the heated and non-heated states. Moreover, as shown in the table, the significant and unexpected improvement in viscosity when deamidated oat drink was crosslinked was observed when crosslinking and fermentation were performed either consecutively or simultaneously.  As seen in the table, a significant and unexpected improvement in viscosity arises when deamidated oat base is used compared to non-deamidated oat base at both pH 6.5 and at pH 7.5.  Nothing in any of the references would lead one having ordinary skill in the art to expect deamidation to result in an improvement in viscosity. In the experiment described in the paragraph of Triantafyllou at page 8, lines 12-20, a decrease in viscosity occurred after the addition of protein glutaminase (a protein deamidase) to a mash containing oat base that had previously been treated with amylase. Thus, it is entirely unexpected that cross-linking the protein isolate added to a deamidated oat base would lead to the significant increase in viscosity observed in connection with the presently claimed invention. The data shown in the table show that crosslinking combinations of deamidated oat drink and pea protein isolate with transglutaminase result in an unexpected improvement in viscosity both when crosslinking and fermentation were performed consecutively and simultaneously. However, with respect to Claim 40, these data show that a particularly enhanced improvement in viscosity occurred when the crosslinking and fermentation were performed simultaneously on a non-heat-treated mixture of oat base and pea protein isolate. It can be seen in Table 4, that for simultaneous transglutaminase treatment of non-heat-treated mixture, the viscosity increased from 150 to 4500, an increase of 30-fold. This particular increase in viscosity even without heat treatment is even more unexpected, and provides still greater evidence of the criticality of the invention recited in Claim 40.
Examiner disagrees.  The unexpected results presented to the Office for consideration are not persuasive since Applicant has failed to demonstrated the criticality of the use of a deamidated oat base or oat drink in the presently claimed methods.  In the Table 4 as presented by Applicant, the non-deamidated, heated oat drink has a viscosity of 5,500 Pa∙s and an elastic modulus of 500 Pa which fall within the ranges as presently claimed in claims 14 and 15.  However, although the deamidated, heated oat drink in Table 4 has a viscosity of 17000 which falls within the presently claimed viscosity range of claim 14, the elastic modulus of 800 Pa is outside of the elastic modulus range of claim 15.  Additionally, the non-deamidated oat drink product in Table 5 has an elastic modulus of 200 Pa and falls within the range as presently claimed in claim 15.  However, the elastic modulus of 50 Pa for the deamidated oat drink product in Table 5 is outside of the claimed elastic modulus range of claim 15.  Further, the difference between the viscosity of the deamidated and non-deamidated oat drink product in Table 5 is obvious since the viscosity of 1500 Pa∙s  in the non-deamidated oat drink product in Table 5 is substantially close to the deamidated oat drink product viscosity of 2000 Pa∙s.  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.
While Brown does not expressly disclose the non-dairy milk is a deamidated oat base or drink, Triantafyllou is relied upon for these teachings.  One of ordinary skill in the art would have been motivated to optimize the viscosity and elastic modulus in the gelled consumable product of modified Brown through routine experimentation to obtain an organoleptically desirable gelled foodstuff because the viscosity and elastic modulus of a food product are variables that can be modified by adjusting the processing parameters of the method (e.g., heat treatment duration, duration of transglutaminase treatment, etc.), the claimed method has been shown to be obvious in view of modified Brown, and Brown teaches preparing an elastic gel that has essential physical characteristics that are comparable to dairy products, such as consistency, hardness, cohesiveness, brittleness, chewiness, gumminess, viscosity, elasticity, and adhesiveness and may be modified to have an appropriate or appealing consistency, and ingredients may be selected to contribute to flavor, texture, stability, and protein solubility or suspension stability (paragraphs [0046], [0054], [00121], [00127], [00246]-[00253]).  Applicant is reminded the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793